1
                                                                                     JS-6
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11
      ABNER REYES,                               Case No. CV 19-7417-AB (GJx)
12
                      Plaintiff,
13
      v.                                         ORDER DISMISSING CIVIL ACTION
14
15    JUAN A. GONZALEZ, et al.,
16                    Defendants.
17
18         THE COURT having been advised by the mediator that the above-entitled
19   action has been settled;
20         IT IS THEREFORE ORDERED that this action is hereby dismissed without
21   costs and without prejudice to the right, upon good cause shown within 30 days, to re-
22   open the action if settlement is not consummated. This Court retains full jurisdiction
23   over this action and this Order shall not prejudice any party to this action.
24
25
     Dated: January 28, 2020 ______                    __________
26                                ANDRÉ BIROTTE JR.
                                  UNITED STATES DISTRICT JUDGE
27
28
                                                1.
